DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 is directed to a computer program product having program code … Examiner suggests the preamble be rewritten in the form of: -- a non-transitory computer readable medium, having program instructions stored thereon, that when executed by a processor, causes a system to …-- .  For purposes of examination, Examiner treats claim 26 as directed to a method, similarly recited in claim 1.
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 4 is directed to a method further comprising: identifying geometrical structures and/or anatomical structures in the first image segment and/or the at least one further image segment; and adapting the imaging path by the assigned position data and the identified geometrical structures and/or the anatomical structures. As written, it is unclear what the metes and bounds of “adapting the imaging path by the assigned position data and the identified geometrical structures and/or the anatomical structures” entails. Examiner further notes that the recited limitation appears to be abstract, since it does not recite a structural cooperative relationship between device components. Claims 5-11 are similarly rejected by virtue of their dependence on claim 4.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-26 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (U.S. Patent Application Publication 20080152088).
U.S. Patent Application Publication 20080152088

    PNG
    media_image1.png
    534
    765
    media_image1.png
    Greyscale



[0016] It is an object of the present invention to provide a method for long length imaging with a digital radiography apparatus comprising: obtaining setup instructions for the image; calculating a set of imaging positions for an exposure series according to the setup instructions; obtaining an operator command to initiate the exposure series; executing an imaging sequence for each member of the set of imaging positions in the exposure series by automatically repeating the steps of: (i) positioning a radiation source and a detector at a location corresponding to the specified member of the set of imaging positions; (ii) obtaining an image from the detector at said location and storing the image as a partial image; and generating the long length image by combining two or more partial images.


As per claims 1 and 26, Wang et al. disclose a method comprising the step(s) of: 
emitting a bundle of x-rays by the x-ray source of the medical x-ray device; recording a first image segment at a first point in time, wherein the recording of the first image segment maps at least one part of the examination object; 
acquiring position data (see for example, Hn
[Examiner note: for purposes of discussion, H3 is considered the first starting point]
recording at least one further image segment along an imaging path after a movement of the medical x-ray device, wherein the imaging path lies in a plane, and wherein a central ray of the emitted bundle of x-rays does not lie in parallel to the plane in which the imaging path lies; 
acquiring further position data (see for example, Hn above, where n = 3, 2 or 1), which maps a spatial position of the medical x-ray device at the time of the recording of the at least one further image segment; 
[Examiner note: for purposes of discussion, H2 or H1 is considered the further image segment]
uniquely assigning the acquired further position data to the recorded at least one further image segment; and 
assembling the panorama dataset from at least two image segments with the position data assigned thereto from a set of all recorded image segments with the position data assigned thereto (see for example, Fig. and para. [0016] shown above).
As per claim 2, Wang et al. disclose a method, wherein the medical x-ray device has at least one diaphragm, wherein a ray path of the bundle of x-rays emitted by the x-ray source is restricted in a direction of propagation by the at least one diaphragm, wherein a transmission window is formed by diaphragm leaves, wherein a longitudinal axis of the transmission window runs in a direction of a greatest extent of the transmission window, wherein the longitudinal axis of the transmission window is determined by an alignment of the diaphragm leaves, and wherein the longitudinal axis of the transmission 
As per claim 3, Wang et al. disclose a method, wherein an approach position is determined by the panorama dataset, which is moved to with the medical x-ray device (see for example, Fig. and para. [0016] shown above). 
 As per claim 12, Wang et al. disclose a method, wherein a plurality of panorama datasets is created, and wherein the plurality of panorama datasets is assembled into one common panorama dataset (see for example, Fig. and para. [0016] shown above).
As per claim 13, Wang et al. disclose a method, wherein the position data of the x-ray device is shown on a visual display unit (see for example, Fig. 14 display (56), not shown above). 
As per claims 14-16, Wang et al. disclose a method, wherein the position data of a fixed-location reference point is acquired relative to the position of the x-ray device (see for example, reference point(s) Htop, Hbot shown above; see also, Fig. 14 display (56), not shown above). 
As per claim 17, Wang et al. disclose a method, further comprising: determining an approach position by the panorama dataset; and moving the medical x-ray device to the approach position semi-automatically or automatically (see for example, Fig. and para. [0016] shown above). 
As per claim 18, Wang et al. disclose a method, wherein a graphical representation of the panorama dataset is shown on a visual display unit (see for example, Fig. 14 display (56), not shown above). 
As per claims 19-20, Wang et al. disclose a method, wherein patient positioning information is assigned to the panorama dataset automatically (see for example, Fig. and para. [0016] shown above). 
As per claims 21-22, Wang et al. disclose a method, wherein the medical x-ray device has a movement facility, and wherein the position data of the x-ray device is acquired via changes within the movement facility and/or relative to a mounting of the movement facility (see for example, Fig. 14 (72), not shown above). 
As per claim 23, Wang et al. disclose a method, wherein, at a point in time after the recording of at least one further image segment and before the recording of a last image segment, a temporary panorama dataset is created and a graphical representation of this temporary panorama dataset is shown on a visual display unit (see for example, Figs. 13-14, not shown above). 
As per claim 24, Wang et al. disclose a method, further comprising: determining an approach position by the panorama dataset; and moving the medical x-ray device to the approach position by a navigation by the panorama dataset (see for example, Fig. and para. [0016] shown above). 
As per claim 25, Wang et al. disclose an x-ray device comprising: 
an x-ray source (see for example, Fig. 14 (70), not shown above) configured to emit a bundle of x-rays; and 
a processor (see for example Fig. 14 (54), not shown above) configured to: record a first image segment at a first point in time, wherein the recording of the first image segment maps at least one part of an examination object; acquire position data, which maps a spatial position of the x-ray device at the first point in time; record at least one further image segment along an imaging path after a movement of the x-ray device, wherein the imaging path lies in a plane, and wherein a central ray of the emitted bundle of x-rays does not lie in parallel to the plane in which the imaging path lies; acquire further position data, which maps a spatial position of the x-ray device at the time of the recording of the at least one further image segment; uniquely assign the acquired further position data to the recorded at least one further image segment; and assemble a panorama dataset from at least two image segments with the position data assigned thereto from a set of all recorded image segments with the position data assigned thereto (see also example, Fig. and para. [0016] shown above). 
Allowable Subject Matter
Claims 4-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As per claim 4 and dependent claims 5-11, the examiner found no reference in the prior art that disclosed or rendered obvious a method further comprising: identifying geometrical structures and/or anatomical structures in the first image segment and/or the at least one further image segment; and adapting the imaging path by the assigned position data and the identified geometrical structures and/or the anatomical structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/           Primary Examiner, Art Unit 2884